Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 20, these claims recite the limitation of “a detector configured ….. to generate a reference signal from the laser light” which appears to mean that the claimed detector is configured to generate a reference signal.  While this claimed configuration appears to be supported by the specification (see paragraph 25 of US PGpub 2019/0317197), it appears to inconsistent with what has been shown in Fig.1 of applicant’s drawings.  More specifically, Fig.1, seems show that that a reference signal (100) is not generated from a detector (5).  Instead, it appears that there is a different element generating the reference signal (100).   Clarification is required.
Claims not specifically mentioned above are rejected by virtue their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (US 2010/0157279).
Regarding claim 11, as far as the claim is understood, Sun et al shows in Fig.2 the following elements of applicant’s claim: a detector (2021) configured to detect laser light and to generate a reference signal (ES) from the laser light (paragraph 19); and a control loop (2023, 2041, 2042) configured to minimize a difference between an amplitude of the reference signal (ES) and an amplitude of an actuating signal (RV) by varying the actuating signal (paragraphs 23-25, 32).
Regarding claim 12, the limitations therein are disclosed in paragraphs 20 and 32 of Sun et al (Fig.2; comparator 2023).
Regarding claim 13, the limitations therein are disclosed in paragraphs 25 and 32 of Sun et al.
Regarding claim 14, the limitations therein are shown in Fig.2 of Sun et al (DAC 2042).
Regarding claim 19, the limitation therein is disclosed in paragraph 19 of Sun et al.
Regarding claim 20, as far as the claim is understood, Sun et al shows in Fig.2 the following elements of applicant’s claim: a laser light source (201); a decoupling unit (a target); a monitoring device (20) including a detector (2021) configured to detect laser light and to generate a reference signal (ES) from the laser light (paragraph 19); and a control loop (2023, 2041, 2042) configured to minimize a difference between an amplitude of the reference signal (ES) and an amplitude of an actuating signal (RV) by varying the actuating signal (paragraphs 23-25, 32), wherein laser light is at least partially conducible by the decoupling unit to the monitoring device (Fig.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al.
Regarding claim 18, the specific amplifier utilized would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Allowable Subject Matter
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 15-17, the prior art fails to disclose or make obvious a monitoring device of a LiDAR system comprising, in addition to the other recited features of the claim, the features of an additional comparator configured to ascertain a difference between the amplitude of the reference signal and half an amplitude of an actuating signal to determine a pulse width signal which indicates a pulse width of the reference signal in the manner recited in claim 15.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kriebernegg et al (US 2017/0285145) is cited for disclosing an optical driver arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878